DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive. 
Regarding applicant’s argument for claim 1, on page 8, that Ohishi does not disclose token verification, examiner finds the argument moot.  Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Okumura has been previously cited for disclosing token verification, Ohishi has been cited for disclosing parallel processing of an authentication process and a scanning process.  Therefore, in the absence of a valid argument, the previous combination of references remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2)	Regarding claim 1, Okumura teaches an image processing apparatus (figure 1, item 1; PC with attached scanner) that supports a transmission function for a server (paragraph 50; export workflow of scanned data can be performed by PC 1 and sent to various cloud servers) usable with a verified access token corresponding to a login user (paragraph 46; access tokens can correspond to specific user accounts), the access token being issued by an authorization server after a successful authentication of the login user to the image processing apparatus (paragraph 44; figure 3; tokens can be stored after authentication with particular cloud servers and in the different ways detailed in figure 10A), the image processing apparatus comprising: a scanner that executes scanning processing (figure 1, item 2; a scanner; NOTE: Sasaki [figure 1] and Ohishi [figure 1] both demonstrate that the controller of authentication may be integrally formed with a scanning device); a memory storing instructions (figure 1, items 12-14; various memories); and a processor (figure 1, item 11; a CPU) executing the instructions causing the image processing apparatus to: start verifying processing for verifying validity of an access token corresponding to the login user (Figs. 11A and 11B; after initial reception of an access token in one of the variety of ways detailed in figs. 10A and 10B, the stored token is checked for validity as part of a scanning workflow); and transmit mail data including image data obtained by the scanning processing to the server using the mail function in accordance with a successful verification of the access 
	Okumura does not specifically teach a mail function for a mail server; and start verifying the login user at a time of receiving an operation for executing the scanning processing (Okumura does not disclose the particular timing of verifying token validity), wherein the verifying processing overlaps with the scanning processing.
	Sasaki teaches a mail function for a mail server (paragraph 44; email can be used for scan data transmission); and start verifying the login user at a time of receiving an operation for executing the scanning processing (figure 3; login user may initiate a scan processing at item S12 [paragraph 46] which causes the verification process [item S16, paragraph 47 for example]).
	NOTE: Sasaki could modify the invention of Okumura so that token authentication in an upload workflow could occur at the time of initiating a scan job.
	Okumura and Sasaki are combinable because they are both from the scan data transmission field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Sasaki with Okumura to add the token verification during the scan operation.  The motivation for doing so would have been to provide “a technique that is capable of storing scan data in a server even if access to the server using profile information … fails” (paragraph 4). 
	Ohishi teaches wherein the verifying processing overlaps with the scanning processing (paragraphs 48, 49 and 73; authentication at server for transmission of scan 
	Okumura and Ohishi are combinable because they are both from the scan data transmission field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Okumura with Ohishi to add parallel processing of scanning and authentication.  The motivation for doing so would have been to use scanned data efficiently (paragraph 9). 
Therefore it would have been obvious to combine Sasaki with Okumura and Ohishi to obtain the invention of claim 1.
3)	Regarding claim 7, Okumura teaches the image processing apparatus according to claim 1, wherein, wherein the processor: re-executes the verifying processing using a refresh access token in a case where the verifying processing fails to verify the access token corresponding to the login user, and transmits the mail data including the image data to the mail server using the mail function, using the refresh access token that has been successfully verified (paragraph 96; figure 11B, item S409; token can be reissued after a re-authentication step).

5)	Regarding claim 9, Okumura teaches the image processing apparatus according to claim 8, wherein the processor: further executes authorizing processing for authorizing use of the mail function by the login processing after successfully authenticating the login user and transmits the mail data including the image data to the mail server using the mail function using the access token issued after successfully authenticating the login user and the authorizing processing (figure 11B; image data is uploaded after successful authentication).
6)	Claims 10 and 11 are taught in the same manner as described in the rejection of claim 1 above.
7)	Claim 14 is taught in the same manner as described in the rejection of claim 7 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672